USCA11 Case: 20-12053     Date Filed: 09/20/2021   Page: 1 of 22



                                                                         [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-12053
                          ________________________

                    D.C. Docket No. 8:19-cv-00910-JSM-JSS



RAUL A. PELAEZ,
as Limited Guardian of the Person and
Property of John Poul Pelaez, ward, and
Michael Adam Conlon, Jr.,

                                                Plaintiff - Appellant,

versus

GOVERNMENT EMPLOYEES INSURANCE COMPANY,

                                                Defendant - Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (September 20, 2021)

Before BRANCH, GRANT, and ED CARNES, Circuit Judges.

ED CARNES, Circuit Judge:
         USCA11 Case: 20-12053       Date Filed: 09/20/2021    Page: 2 of 22



      This is a Florida bad faith insurance case. The insurer promptly offered to

settle a bodily injury claim for the $50,000 policy limits. Pointing to overbroad

language in a suggested release form, which the insurer made clear it was willing

to modify, the claimant appeals from the district court’s rejection of his attempt to

obtain a $14,900,000 bad faith judgment from the insurer.

                                          I.

      On April 13, 2012, Michael Conlon had just turned eighteen and was driving

his mother’s car to the high school prom when he turned into a median and in front

of John Pelaez who was on a motorcycle. The motorcycle hit Conlon’s car with

such force that it spun the car 180 degrees, and the impact injured Pelaez seriously

enough that he was airlifted to the hospital. GEICO had issued Conlon’s mother a

policy covering her car and Conlon as an additional driver. From the scene,

Conlon reported to GEICO that there had been an accident damaging the car and it

needed to be towed. He didn’t report at that time there had been any injuries.

      On April 16, which was the next business day, GEICO assigned a claims

adjuster to the incident and also received information about how to contact two

detectives who were investigating the crash. On April 17 GEICO interviewed

Conlon, who suggested Pelaez may have been speeding. He also disclosed for the

first time that Pelaez had been injured, rendered unconscious, and airlifted to a

hospital. On April 18 GEICO learned the speed limit in the crash area was low (35


                                          2
            USCA11 Case: 20-12053     Date Filed: 09/20/2021    Page: 3 of 22



miles per hour), the skid marks left by the motorcycle were long (67 feet), and

Conlon had not been cited for the accident. Those three facts led GEICO to

preliminarily conclude that Pelaez likely had been speeding and was contributorily

negligent.

       On April 23, which was ten calendar days after the crash and seven days

after GEICO assigned an adjuster to work the claim, it received a letter of

representation from Pelaez’s attorney. The letter requested certain statutory

insurance disclosures but did not make any settlement demands. That same day

GEICO received from Conlon’s mother photos of the crash scene, and it received

from Pelaez’s fiancée a copy of the police report about the crash. The police report

indicated Conlon had failed to yield the right of way, a witness had reported Pelaez

didn’t appear to be speeding, and Pelaez had suffered head and other major

injuries.

       On April 24, the very next day and only eleven days after the crash, GEICO

decided to proactively tender to Pelaez its bodily injury policy limit of $50,000,

even though it had not received a settlement demand from Pelaez’s attorney. On

April 25, less than two weeks after the accident, GEICO’s claims adjuster called

Pelaez’s attorney’s office to offer the bodily injury policy limit and ask that

GEICO be allowed to inspect the motorcycle so that the company could make an

offer on the property damage claim for the motorcycle.


                                           3
          USCA11 Case: 20-12053       Date Filed: 09/20/2021    Page: 4 of 22



      The next day, April 26, which was thirteen calendar days (nine business

days) after the accident, a GEICO field adjuster hand delivered to Pelaez’s

attorney’s office a bodily injury claim “tender package.” The package contained: a

cover sheet that listed the package’s contents and described an enclosed check as

“representing tender of the per person policy limit under Bodily Injury Liability

coverage”; a $50,000 check inscribed with the notation “[t]ender of per person BI

limits”; and a proposed form release of “all claims.” The package also contained

two letters from GEICO’s claims adjuster to Pelaez’s attorney. One letter set out

the insurance policy’s relevant details, including the fact that there were two

separate $50,000 coverage limits, one for bodily injury and another for property

damage.

      The other letter in the tender package was also from the claims adjuster to

the attorney. It discussed the release. The proposed form release in the package

was titled “Release of All Claims” and purported to release Conlon and his mother

(the named insured) “from any and all claims, demands, damages, actions, causes

of action, or suits of any kind or nature whatsoever, on account of all injuries and

damages, known and unknown, which have resulted or may in the future develop

as a consequence of” the crash. The accompanying letter from the claims adjuster

to Pelaez’s attorney explained that “[n]ot all release forms precisely fit the facts




                                           4
         USCA11 Case: 20-12053        Date Filed: 09/20/2021   Page: 5 of 22



and circumstances of every claim” and asked Pelaez’s attorney to call

“immediately” if he had “any questions about any aspect of the release.”

      That letter also invited Pelaez’s attorney to edit the release by sending

GEICO “any suggested changes, additions or deletions with a short explanation of

the basis for” them or, if he preferred, to send GEICO an entirely new release of

his choosing. The letter made this request of Pelaez’s attorney concerning the

proposed release: “If you feel that there is any aspect of the enclosed document,

which does not reflect our settlement of your claim(s), please contact me

immediately so that we can see that the document is revised to reflect the exact

terms of our agreement.”

      On April 27, which was a Friday and the day after the tender package had

been delivered to him, Pelaez’s attorney wrote to GEICO’s claims adjuster. His

letter noted (again) his representation of Pelaez and asked (again) for statutorily

required disclosures. It also acknowledged GEICO’s desire to inspect the

motorcycle. The attorney agreed to cooperate with that but stated he couldn’t give

“unilateral access” to the motorcycle because he was “evaluating a product liability

action.” His letter asked who from GEICO would be attending the inspection of

the motorcycle and when they would be available, but he didn’t disclose its

location other than saying it was “being held locally.”




                                          5
         USCA11 Case: 20-12053       Date Filed: 09/20/2021   Page: 6 of 22



      One thing that the attorney’s April 27 letter didn’t do is respond to the tender

package or GEICO’s offer of settlement. Or to the invitation for him to suggest

changes to the proposed release or submit one himself. He didn’t even mention

GEICO’s settlement offer or proposed release.

      GEICO received that letter from Pelaez’s attorney the following Monday,

April 30. Throughout the remainder of that week, GEICO tried to find out through

Pelaez’s attorney where the motorcycle was so that it could complete an estimate

and adjust the property damage claim. Pelaez’s attorney steadfastly avoided

disclosing where the motorcycle was. But at the end of the week, on Friday, May

4, he wrote to GEICO and rejected the $50,000 tender of the full policy limits on

the bodily injury claim.

      In his letter rejecting the settlement offer, Pelaez’s attorney told GEICO that

Pelaez and his parents had decided to sue Conlon and his mother instead of settling

because GEICO had tried to take advantage of the Pelaez family with an overbroad

release. He noted the “GEICO approved form release” was for “all claims” instead

of just “the claims that [GEICO was] paying for” because it didn’t contain a

“reservation for property damage,” despite GEICO’s sophistication and ability to

draft narrower release language. He explained that the Pelaez family would’ve

accepted the policy limits to release the bodily injury claim if GEICO had offered

“the proper insurance benefits” — a $50,000 check and a bodily injury only release


                                          6
           USCA11 Case: 20-12053          Date Filed: 09/20/2021       Page: 7 of 22



— but that the family was rejecting the tender offer because GEICO was

“requiring them to execute a release of all claims in exchange for payment of less

than all of the insurance benefits owed.”

       In his letter the attorney relayed the family’s “scorn, opprobrium and

contempt” at what they suspected was “a wide spread practice of GEICO [trying]

to increase profits by compromising the rights of consumers.” Implicitly

acknowledging GEICO’s invitation for the attorney to revise the form release or

send an alternative one of his own, he noted the family would not “[s]ettl[e] on a

more limited release.” He explained that agreeing to settle using a proper release

would “allow GEICO to prey on the next accident victim.” So instead of settling

for the full bodily injury policy limit the Pelaez family had decided to sue Conlon

and his mother and “take every action necessary to . . . bring to light the way that

GEICO unfairly does business.”

       GEICO received the rejection letter the following Monday, May 7, and on

May 8 told Conlon’s mother its efforts to settle with Pelaez had been unsuccessful.

On May 9 1 GEICO responded to the rejection letter, expressing confusion about

why the Pelaez family and their attorney thought its tender of the $50,000 bodily


       1
         Also on May 9, Pelaez’s attorney faxed GEICO an offer to settle the bodily injury claim
against Conlon’s mother for the $50,000 policy limit but reserving all claims against Conlon or
any “other potentially responsible” party. Under the terms of that offer, it expired ten business
days later. During those ten business days, GEICO had tried unsuccessfully to get Pelaez’s
attorney to explain why his offer didn’t include releasing Conlon. (Because Conlon was an
additional insured under the policy, GEICO owed him the same duty it owed his mother.)
                                                7
           USCA11 Case: 20-12053          Date Filed: 09/20/2021      Page: 8 of 22



injury policy limit also included the property damage claim when the company had

“made multiple attempts” by phone and in writing “to ascertain the location” of

Pelaez’s motorcycle so that it could estimate the damage and adjust that claim but

had never “received a call back with the motorcycle’s location” or even any

acknowledgement of its “communication attempts.” GEICO explained that its

practice was to keep bodily injury claims and property damage claims separate and

that its “policy contract also outlines this.” GEICO reiterated that the release was

“a proposed release” and again invited Pelaez’s attorney to send “additional

language or changes” for the release. And GEICO reminded Pelaez’s attorney that

it was still “awaiting the location” of the motorcycle so it could “complete an

estimate and resolve the Property Damage claim.”

       Five months after the crash the Pelaez family2 sued Conlon and his mother

for negligence in Florida state court, and GEICO hired an attorney to defend them.

A month after that, Pelaez and GEICO agreed to settle the property damage claim

for $7,283.06.3 Three-and-a-half years later, while the negligence litigation was



       2
          Because John Pelaez is a ward, the lawsuit was filed by John’s mother Patricia and by
his father Raul. Patricia and Raul each sued Conlon and his mother, and Raul also sued Conlon
and his mother as limited guardian of John’s person and property.
       3
          In a letter dated May 14, 2012, Pelaez’s attorney told GEICO that the motorcycle
inspection would take place on June 25, and GEICO replied on May 25 to ask if the inspection
could happen any earlier. The record doesn’t reflect when the actual inspection occurred, but
Pelaez’s attorney told GEICO on October 25, 2012 that Pelaez agreed to accept $7,283.06 to
settle the property damage claim. The claim was ultimately settled for that amount in May 2013.
                                               8
           USCA11 Case: 20-12053          Date Filed: 09/20/2021      Page: 9 of 22



ongoing, GEICO declined to enter a stipulated judgment with the Pelaez family,

Conlon, and Conlon’s mother. The record does not reveal why it declined but the

reason is obvious. A stipulated judgment involving those parties would be a way

to obtain an excess judgment that could be used in a bad faith lawsuit against

GEICO. GEICO also objected to Conlon and his mother entering a stipulated

judgment with the Pelaez family and warned the law firm representing Conlon and

his mother that if they “enter[ed] into such an agreement against Geico’s wishes,

Geico reserve[d] the right to raise any policy defenses available to it.”

       Nearly two years after that, on the fifth day of the negligence trial involving

the collision, the court entered a final judgment that Pelaez and Conlon had

consented to. The judgment awarded Pelaez $14,900,000 against Conlon but

stipulated that Pelaez “shall not” record the judgment or try to collect it from

Conlon; instead, Pelaez would “seek satisfaction . . . solely from insurance

proceeds, including from claims of ‘bad faith’ or extra-contractual damages.”

GEICO was not represented at the trial and was not a party to the stipulated

judgment, but Pelaez’s attorneys testified that GEICO had agreed to let Conlon

enter the stipulated judgment and that Pelaez wouldn’t have signed the judgment if

GEICO hadn’t agreed. 4

       4
         In a separate agreement on January 4, 2018, Pelaez also settled with Conlon’s mother
for the GEICO policy’s $50,000 bodily injury claim limit. The same amount that GEICO had
offered nearly six years earlier.

                                               9
            USCA11 Case: 20-12053          Date Filed: 09/20/2021       Page: 10 of 22



       Pelaez and Conlon then brought common law bad faith claims against

GEICO in Florida state court, and GEICO removed the lawsuit to federal court.

Both sides moved for summary judgment. The district court granted it to GEICO

on two grounds, one of which was that no reasonable jury could conclude GEICO

had acted in bad faith. 5 This is Pelaez’s appeal.

                                                II.

       “We review the district court’s grant of summary judgment de novo,

viewing all facts and drawing all inferences in the light most favorable to” the

nonmoving party. Eres v. Progressive Am. Ins. Co., 998 F.3d 1273, 1278 n.3 (11th

Cir. 2021). “In diversity cases, we are required to apply the substantive law of the

forum state; here, Florida.” Mesa v. Clarendon Nat’l Ins. Co., 799 F.3d 1353,

1358 (11th Cir. 2015); see also GEICO v. Grounds, 332 So. 2d 13, 14–15 (Fla.

1976) (noting that Florida law applies to bad faith insurance actions brought in

Florida).

       “It has long been the law of [Florida] that an insurer owes a duty of good

faith to its insured.” Berges v. Infinity Ins. Co., 896 So. 2d 665, 672 (Fla. 2004).

The duty has been well-defined for more than 40 years, since the Florida Supreme


       5
          For its other ground, relying on one of our unpublished opinions, the district court held
that the stipulated judgment did not qualify as an excess judgment, which is generally required
for a bad faith claim. See Cawthorn v. Auto-Owners Ins. Co., 791 F. App’x 60 (11th Cir. 2019).
Because we agree that, as a matter of law, GEICO did not act in bad faith, we have no occasion
to address that alternative basis for granting summary judgment to GEICO.

                                                10
         USCA11 Case: 20-12053        Date Filed: 09/20/2021    Page: 11 of 22



Court described it in Boston Old Colony Ins. Co. v. Gutierrez, 386 So. 2d 783 (Fla.

1980):

      An insurer, in handling the defense of claims against its insured, has a
      duty to use the same degree of care and diligence as a person of ordinary
      care and prudence should exercise in the management of his own
      business. For when the insured has surrendered to the insurer all control
      over the handling of the claim, including all decisions with regard to
      litigation and settlement, then the insurer must assume a duty to
      exercise such control and make such decisions in good faith and with
      due regard for the interests of the insured. This good faith duty obligates
      the insurer to advise the insured of settlement opportunities, to advise
      as to the probable outcome of the litigation, to warn of the possibility
      of an excess judgment, and to advise the insured of any steps he might
      take to avoid same. The insurer must investigate the facts, give fair
      consideration to a settlement offer that is not unreasonable under the
      facts, and settle, if possible, where a reasonably prudent person, faced
      with the prospect of paying the total recovery, would do so.

Id. at 785; see also, e.g., Harvey v. GEICO Gen. Ins. Co., 259 So. 3d 1, 6–7 (Fla.

2018) (quoting Boston Old Colony to define the duty); Kropilak v. 21st Century

Ins. Co., 806 F.3d 1062, 1067–68 (11th Cir. 2015) (same). “Breach of this duty

may give rise to a cause of action for bad faith against the insurer.” Perera v. U.S.

Fid. & Guar. Co., 35 So. 3d 893, 898 (Fla. 2010). Florida’s bad faith law is

“designed to protect insureds who have paid their premiums and who have fulfilled

their contractual obligations by cooperating fully with the insurer in the resolution

of claims.” Berges, 896 So. 2d at 682.

      Where “liability is clear, and injuries so serious that a judgment in excess of

the policy limits is likely, an insurer has an affirmative duty to initiate settlement


                                           11
         USCA11 Case: 20-12053       Date Filed: 09/20/2021    Page: 12 of 22



negotiations.” Harvey, 259 So. 3d at 7 (quotation marks omitted). “In such a case,

where the financial exposure to the insured is a ticking financial time bomb and

suit can be filed at any time, any delay in making an offer . . . even where there

was no assurance that the claim could be settled could be viewed by a fact finder as

evidence of bad faith.” Id. (cleaned up).

      “In Florida, the question of whether an insurer has acted in bad faith in

handling claims against the insured is determined under the ‘totality of the

circumstances’ standard.” Berges, 896 So. 2d at 680. Indeed “the critical inquiry”

in a bad faith action is not whether an insurer met the obligations set out in Boston

Old Colony but instead “whether the insurer diligently, and with the same haste

and precision as if it were in the insured’s shoes, worked on the insured’s behalf to

avoid an excess judgment.” Harvey, 259 So. 3d at 7 (noting that the Boston Old

Colony obligations “are not a mere checklist”).

      The “focus in a bad faith case is not on the actions of the claimant but rather

on those of the insurer in fulfilling its obligations to the insured.” Berges, 896 So.

2d at 677. For that reason, a claimant’s “actions can[not] let the insurer off the

hook when the evidence clearly establishes that the insurer acted in bad faith in

handling the insured’s claim.” See Harvey, 259 So. 3d at 11 (emphasis added)

(rejecting the “conclusion that where the [claimant]’s own actions[] even in part

cause the judgment, the insurer cannot be found liable for bad faith”) (quotation


                                            12
           USCA11 Case: 20-12053           Date Filed: 09/20/2021       Page: 13 of 22



marks omitted); id. (noting that “an insurer can[not] escape liability merely

because the [claimant]’s actions could have contributed to the excess judgment”)

(emphasis added and footnote omitted); id. at 12 (rejecting the idea that,

“regardless of what evidence may be presented in support of the [claimant]’s bad

faith claim,” the “insurer could be absolved of bad faith” if it “can put forth any

evidence that the [claimant] acted imperfectly during the claims process,” which

“would essentially create a contributory negligence defense for insurers” that is

“inconsistent with [Florida’s] well-established bad faith jurisprudence”).6

       “[N]egligence is not the standard” for evaluating bad faith actions, Harvey,

259 So. 3d at 9, but “[b]ecause the duty of good faith involves diligence and care

in the investigation and evaluation of the claim against the insured, negligence is

relevant to the question of good faith,” Boston Old Colony, 386 So. 2d at 785.

And “[a]lthough bad faith is ordinarily a question for the jury, both this Court and



       6
         In Harvey the Florida Supreme Court discussed the principle that the insurer cannot be
absolved of bad faith based on the actions of the insured because it was the insured’s actions that
the District Court of Appeal had focused on in ruling for the insurer. 259 So. 3d at 4, 11–12.
But the principle is equally applicable to the actions of a third-party claimant. We know that it is
because the Court in Harvey was building off of this foundational principle from Berges, which
involved the claimant’s actions (in setting an allegedly unreasonable deadline) and which the
Harvey opinion quoted four times: “[T]he focus in a bad faith case is not on the actions of the
claimant but rather on those of the insurer in fulfilling its obligations to the insured.” Harvey,
259 So. 3d at 7, 10, 11, 12 (quoting Berges, 896 So. 2d at 677). All of which is to say that the
claimant and the insured are interchangeable for purposes of the principle that the focus in a
Florida bad faith action is on the insurer, not on the insured or claimant.

       For better clarity and flow, we have used brackets in the quotations from Harvey to
replace the word “insured” with the word “claimant” because Pelaez is a third-party claimant.
                                                13
         USCA11 Case: 20-12053       Date Filed: 09/20/2021    Page: 14 of 22



Florida courts have granted summary judgment where there is no sufficient

evidence from which any reasonable jury could have concluded that there was bad

faith on the part of the insurer.” Eres, 998 F.3d at 1278 (cleaned up); see also State

Farm Fire & Cas. Co. v. Zebrowski, 706 So. 2d 275, 277 (Fla. 1997) (concluding,

in a statutory third-party bad faith action, that summary judgment was appropriate).

“While an overbroad release can create a jury question about bad faith, it doesn’t

necessarily do so.” Eres, 998 F.3d at 1279.

                                         III.

      Pelaez contends the district court erred in granting summary judgment to

GEICO because there is “at least a fact question” about whether GEICO acted in

bad faith. He says that a fact question exists because GEICO tendered its policy

limits along with “an overbroad release that carried a known danger of rejection,”

and a “settlement offer cannot establish a lack of bad faith as a matter of law where

it creates a known risk of not actually settling the claim and protecting the

insured.” Pelaez argues that by requiring its adjusters to send “all claims” releases

with tender checks for only bodily injury claims GEICO is putting “its own interest

ahead of that of its insureds,” which is a “breach of the duty of good faith under

Florida law.”

      GEICO responds that it “complied with its duties under Florida law and

diligently worked on behalf of” its insured by quickly investigating the crash and


                                          14
           USCA11 Case: 20-12053     Date Filed: 09/20/2021   Page: 15 of 22



offering its bodily injury policy limit as soon as it discovered Pelaez was seriously

injured and not at fault, which occurred less than two weeks after the crash.

GEICO argues that the release it included in its proactive, unsolicited settlement

offer included language that it made unmistakably clear was not being required,

only proposed. GEICO adds that it didn’t “fail to comply with a demand condition

regarding a specific type of release” because Pelaez never told GEICO “it needed

to provide a specific type of release” before rejecting the offer. Not only did

GEICO never “require[] an overbroad release to settle” but it offered to accept

changes to the release or even let Pelaez’s attorney draft an entirely new one

himself.

      The district court agreed with GEICO that the overbroad release did not

create a fact question under the totality of the circumstances of this case, and we

agree with the well-reasoned holding of the district court. While we have

recognized that an overbroad release can create a jury question about bad faith,

we’ve also recognized that it “doesn’t necessarily do so.” Eres, 998 F.3d at 1279.

That’s true because “the question of whether an insurer has acted in bad faith in

handling claims against the insured is determined under the ‘totality of the

circumstances’ standard,” Berges, 896 So. 2d at 680, and the scope of a release is

one of the circumstances courts consider, but only one.




                                          15
         USCA11 Case: 20-12053       Date Filed: 09/20/2021   Page: 16 of 22



      In Eres when we rejected an argument that an overbroad release created a

jury question on bad faith, we explained that the argument’s “singular focus on the

allegedly overbroad release language ignore[d] the ‘totality of the circumstances’

— both what came before it and, perhaps even more importantly, what came

after.” 998 F.3d at 1279. The same is true here. As the district court convincingly

explained, what came before and after GEICO sent Pelaez’s attorney the overbroad

release demonstrates that the company fulfilled its duty to act in good faith.

      What came before GEICO sent the overbroad release is that it assigned an

adjuster to the claim as soon as possible (the very next business day after the

crash), and the adjuster immediately began investigating. His initial investigation

didn’t reveal the extent of Pelaez’s injuries but did suggest, because of the low

speed limit, the long skid marks, and the fact that no citations were issued to

Conlon, that Pelaez may have contributed to causing the crash. Once GEICO got

the police report that described Pelaez’s serious injuries and dispelled the

possibility that he had been contributorily negligent, GEICO decided right away to

tender Pelaez the entire $50,000 bodily injury limit. Its claims adjuster called

Pelaez’s attorney the very next day to offer that full amount, and the day after that

a $50,000 check for the full bodily injury policy limits was hand delivered to the

attorney. The claims adjuster also asked for the company to be allowed to inspect

the motorcycle so that it could settle the outstanding property damage claim.


                                          16
         USCA11 Case: 20-12053       Date Filed: 09/20/2021    Page: 17 of 22



      On behalf of the Pelaez family, their attorney rejected the tendered $50,000

check to settle the bodily injury claim, a check that was inscribed “Tender of per

person BI limits.” And the check had come in a settlement package that included a

cover sheet describing it as “representing tender of the per person policy limit

under Bodily Injury Liability coverage.” The attorney claimed that he and the

family believed that GEICO had tried to take advantage of them by not excluding

the motorcycle property damage claim from the proposed release that was in the

settlement package. He took that position despite the fact that the letter and

proposed release language were addressed not to pro se parties but to an attorney

with more than 20 years of legal experience.

      And despite the fact that the settlement package emphasized that the

language of the release was simply proposed, not insisted on, and told Pelaez’s

attorney to feel free to send the company “any suggested changes, additions or

deletions” he wanted or, if he preferred, to draft an entirely new release himself.

      After receiving the attorney’s rejection of its tender of the full bodily injury

policy amount, purportedly because of the overbroad language of the release,

GEICO immediately responded that the proposed language was only a starting

point and once again invited Pelaez’s attorney to send “additional language or

changes” for the release. He never did so. Nor did he ever make any kind of




                                          17
         USCA11 Case: 20-12053        Date Filed: 09/20/2021    Page: 18 of 22



counter-offer to settle the claims against Conlon before filing the negligence

lawsuit. By contrast, GEICO earnestly attempted to settle all of the claims.

      What the before, during, and after facts show here is that, as the district court

aptly concluded, GEICO “did not act in bad faith in sending the unsolicited

proposed release with the tender of the $50,000 BI policy limits under the

circumstances of this case.” In Eres the insurer sent the claimant an overbroad

release, which she contended established bad faith. See 998 F.3d at 1279. In

rejecting that contention, we stated that “given [the insurer]’s offer to ‘strike’ the

offending language, it’s not clear to us that there would be a jury question

regarding bad faith even if [the insurer]’s release contained [problematic]

language.” Id. We explained: “[W]hen federal courts have found a fact issue

regarding bad faith based on overbroad release language, they have relied on the

insurers’ refusal to remove the release’s” problematic language. Id. (alteration

adopted and quotation marks omitted). In this case GEICO not only offered to

change any problematic language but to let Pelaez’s attorney re-draft the release if

he preferred. It would have been a simple thing for the attorney to do, but it is also

the last thing he wanted to do.

      Pelaez’s attorney declined the offer to cure any problem with the release

because he had higher goals to pursue. As his rejection letter explained, the

attorney suspected the overbroad release was part of a “wide spread practice” by


                                           18
         USCA11 Case: 20-12053       Date Filed: 09/20/2021    Page: 19 of 22



GEICO to “increase profits by compromising the rights of consumers,” and he

worried about “[h]ow many tragically injured people have signed away their rights

. . . by signing the release of all claims when property damages were still due.” He

said that the Pelaez family had instructed him “to proceed to suit” instead of

“[s]ettling on a more limited release” because the “fact that, with [his] counsel,

they kn[e]w better than to sign” the overbroad release did “not solve the problem”

of GEICO “prey[ing] on the next accident victim who may not have a lawyer at all

when signing away all claims.” (Of course, in this case GEICO’s settlement

package was not addressed to pro se claimants but to the experienced attorney it

knew was representing the claimants.)

      In later deposition testimony, Pelaez’s attorney described what he saw as

GEICO’s “taking advantage of people” using overbroad releases as “just wrong”

and said his decision not to tell GEICO what he wanted in the release came from

the Pelaez family’s desire “to effectuate change, do the right thing.” “And the

right thing was not taking $50,000 and turning their back on folks [who] might

otherwise become prey for the insurance company” — it was to “help” people by

“prevent[ing] this type of bold improper predatory insurance practice [from]

continu[ing].” Choosing to “take $50,000” and either sign an “unfair, overbroad

release” or explain to GEICO what was wrong with the release “would not have

fulfilled [his] fiduciary obligations as an advocate and as a human being” because,


                                          19
         USCA11 Case: 20-12053       Date Filed: 09/20/2021    Page: 20 of 22



in his and the Pelaez family’s opinion, doing the right thing “can’t be just about the

money ever.” He and his clients kept the insurance claims from settling out of a

noble desire to further the wellbeing of humankind, not merely because a

$14,900,000 judgment is bigger than a $50,000 settlement. To hear the attorney

tell it, the prospect of fourteen million, eight hundred and fifty thousand additional

dollars had nothing to do with it. The wellbeing of humankind was the reason he

and his clients rejected GEICO’s efforts to settle. Okay, but that does not establish

that GEICO acted in bad faith.

      All of the facts we have recounted are part of the totality of the

circumstances that go into the decision of whether GEICO did act in bad faith

when handling Pelaez’s claims against Conlon and his mother. We heed, as we

must, the Florida Supreme Court’s recent reminder that the “focus in a bad faith

case is not on the actions of the claimant but rather on those of the insurer in

fulfilling its obligations to the insured.” Harvey, 259 So. 3d at 11 (quoting Berges,

896 So. 2d at 677). But we don’t understand that principle to mean the actions of a

claimant — or a claimant’s attorney — are irrelevant. In a bad faith action there’s

a difference between focusing on a claimant’s actions, which would be improper,

and factoring a claimant’s actions into the totality of the circumstances analysis,

which is not improper.




                                          20
         USCA11 Case: 20-12053        Date Filed: 09/20/2021    Page: 21 of 22



      The Florida Supreme Court implicitly recognized this kind of difference in

Harvey when it held that an insurer should not be allowed to “escape liability

merely because the [claimant]’s actions could have contributed” to a failure to

settle. See id. (emphasis added). And it made clear that a “[claimant]’s actions

can[not] let the insurer off the hook when the evidence clearly establishes that the

insurer acted in bad faith in handling the insured’s claim.” See id. (emphasis

added). But we aren’t absolving GEICO of liability by faulting Pelaez and his

attorney’s conduct or by questioning their motives. And we are taking it as a given

that they’ve “identified some ways” GEICO “might improve its claims-processing

practice.” Eres, 998 F.3d at 1281.

      We aren’t allowing GEICO to “escape liability merely because” Pelaez and

his attorney’s actions “could have contributed” to the failure to settle. Harvey, 259

So. 3d at 11. As they clearly did. Instead, we have discussed Pelaez and his

attorney’s actions because they show how, in the totality of these circumstances,

GEICO did fulfill its good faith duty to Conlon and his mother. They show how

the failure to settle the lawsuit against the insureds did not result from bad faith of

the insurer.

      Because no reasonable jury could conclude that GEICO acted in bad faith

before, during, or after sending the proposed release to Pelaez, summary judgment




                                           21
         USCA11 Case: 20-12053      Date Filed: 09/20/2021   Page: 22 of 22



was appropriately entered for it. See, e.g., Eres, 998 F.3d at 1278; Zebrowski, 706

So. 2d at 277.

      AFFIRMED.




                                        22